SCHEDULE B ESTIMATED DRILLING COST / SOUTH SUN RIVER AFE DATE 6/30/2013 FIELD / WELL NAME Norstra #1 AREA Development WELL LOCATION TARGET Bakken Shale COUNTY Lewis & Clark EST DEPTH 8,500 TVD,12,500' MD STATE MT COMMENT INTANGIBLE COSTS: DAYS $ / DAY DRY CASED COMPLETED Permits Legal & Title Survey Location Land Damages / right of way Rig Daywork (7-9 Set 7" / 3-5 HZ) 25 $ Limited Turnkey Footage Rig mobilization -de mobilization Location/pits Roads & Maintenance Rig fuel / boilers 14 $ Compressor Water 25 $ Mud / Chem Salt Cement surface Cement Intermediate Casing / P&A @25.00 Floating equipment Bits / downhole assembly DST Core Mud logger / Pason 15 $ Electric logging Inspect collars & casing Equipment rental Trucking drilling Trucking completion Completion rig Perforate & Cased Hole Log (slotting casing) Bonding Overhead 14 $ Insurance Welder / backhoe Flowline Construction & ROW Tank Battery Construction Professional Services Engineer Professional Services Geologist Directional Services 12 $ Cleanup and restoration Multi stage frac Miscellaneous/contingency 5 % TOTAL INTANGIBLE COSTS EQUIPMENT COSTS DRY CASED COMPLETED DIA FEET $/FT PIPE / Conductor Surface 9 5/8 $ Production 7 $ Liner $ Tubing 2 7/8 $ Wellheads Packer/anchors Downhole pump Rods Pumping Unit & Motor Tanks Treator Separator Gas shack & meter run Flow & gatering lines Risers, reducers Valves, pipes & fittings Buildings Miscellaneous/contingency 6 % TOTAL TANGIBLE COSTS TOTAL WELL COSTS PARTCIPATION WORKING INTEREST PARTNER % Cost Dry Hole $ % Cost / Cased Hole $ Cost / Completed Well $ Partner Signature
